Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 4 February 2021. The drawings were received on 4 February 2021.  These drawings are acceptable and overcome the objections to the drawings. The new abstract is acceptable and overcome the objection to the abstract. The amendments to the specification overcome the objections to the disclosure. The amendments to the claims have overcome the objection over claim 14 and the 35 USC 112(b) rejection over claims 11 and 15. Applicant's arguments with respect to the remaining rejections have been fully considered but they are not persuasive. 
Specification
The disclosure is objected to because of the following informalities: 
All the formulas in the specification are written as if they are stoichiometric. There is no indication that the disclosed formulas are for non-stoichiometric chalcogenides. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 10, 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for non-stoichiometric metal chalcogenide quantum dots where  having a proportion of metal that is non-stoichiometrically higher than a proportion of chalcogen which emit infrared light from the electron transition 
The specification teaches on page 2, lines 21-25 that non-stoichiometric quantum dots having a proportion of metal that is non-stoichiometrically higher than a proportion of chalcogen emit infrared light from the electron transition between discrete energy levels in energy band. The wording of these lines indicates that metal chalcogenide quantum dots having a proportion of metal that is non-stoichiometrically lower than a proportion of chalcogen would not emit infrared light from the electron transition between discrete energy levels in energy band and thus implying the claimed embodiments, including the composition of claim 1 which has the formula HgRx, where R is a chalcogen element and 1<x<10, are non-enabled. 
It is noted that applicants are the first to recognize that non-stoichiometric metal chalcogenide quantum dots having a proportion of metal that is non-stoichiometrically higher than a proportion of chalcogen emit infrared light from the electron transition between discrete energy levels in energy band. The Examiner was unable to find any teaching or recognition of this property in non-stoichiometric metal chalcogenide quantum dots.
There is no teaching or indication in the art in the specification nor in the art that non-stoichiometric mercury chalcogenide based quantum dots will or can emit infrared light from the electron transition between discrete energy levels in energy band. These quantum dot compositions do not contain a chalcogen and thus the teachings in page 2, lines 21-25 would not apply to these quantum dot compositions. Since there is no guidance, teaching, suggestion or 
Applicants’ arguments have been considered but are not convincing. The teachings in pargraph [0071] refer to the mixing ratio of the precursors, not to the ratio in the produced quantum dots. The specification teaches that the dots resulting from this mixing ratio have a proportion of metal that is non-stoichiometrically higher than a proportion of chalcogen. This is not what is being claimed. The claims are directed non-stoichiometric  mercury chalcogenides where to proportion of chalcogen that is non-stoichiometrically higher than a proportion of mercury, or metal. The rejection is maintained.  

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite since the claimed compositions are all stoichiometric. 
The amendments to claim 7 did not overcome the rejection since all the formulas are stoichiometric. It is convention and recognized in the art that the formula of Group II-IV semiconductors when written as, for example HgSSe, means that the total amount of sulfur and selenium are present in a stoichiometric amounts, or in other words has the formula Hg(S1-xSex) where 0<x<1. The rejection is maintained.
Allowable Subject Matter
	Claims 11-15 are allowable for the reasons given in the previous action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/22/21